DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/7/2021 has been entered.
Allowable Subject Matter
Claims 1-13 and 15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Tetsuya (JP 2008036488). Regarding claims 1 and 15, Tetsuya discloses trigger dispensing head for a liquid dispensing device (1), comprising: a chassis (2) wherein functional components for aspirating and dispensing a liquid are formed or whereby are supported ([0047], see attached translation and fig.1-2 and fig.5); a trigger (31) movable between an initial rest position (fig.1) and a final dispensing position (fig.2) along a dispensing stroke, for dispensing the liquid; a cylinder (11) and a piston (23B2) sealably sliding in the cylinder ([0041]), on which the trigger acts during the dispensing stroke (see movement of 31 in fig.1-2); an elastic return means (33) permanently engaged with the trigger (see fig.6) or the piston to return said trigger back to the initial rest position ([0036]), comprising a return element supported by the chassis (2 at P1 or P2),; and the locking device (5) adapted, in a locked configuration, to engage the trigger (31) or the piston to prevent the dispensing stroke and, in a released configuration, being disengaged from the trigger or from the piston, to allow the dispensing stroke, In combination with other claimed limitations, Tetsuya and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754